DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the applicant’s preliminary amendments to the specification and the claims under 37 CFR 1.115.  The amendments to the specifications are also acknowledged.  In addition, it is acknowledged that applicant cancelled claims, 1-9.  Under examination are the newly amended claims, 10-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 states:
11. (new) The biological information estimation device according to claim 11
The Claims 12-18 depend from Claim 11.  Thus, making the claim confusing and indefinite.  It is unclear as to what the Applicant intended.  Either 1) Claim 11 depends from Claim 10 and Claims 12-18 depend or have inter-dependency from Claim 11 or 2) Claim 11 depends from Claim 10 and Claims 12-18 depend or have inter-dependency from Claim 10.  In order to advance prosecution, the Examiner is assuming Claim 11 depends from Claim 10 and Claims 12-18 depend from Claim 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
The claim limitations for Claim 10:
radio wave transmission means, wherein “for emitting radio waves toward a tissue of a living body” is the functional language, and the term is not modified by any structure.
radio wave receiving means, wherein “for receiving the radio waves” is the functional language, and the term is not modified by structure.   
estimation means, wherein “for estimating a volume of a liquid” and the term is not modified by any structure.  
Upon reviewing the specification, the claim elements correspond to the following features:The claim limitations for Claim 10:
radio wave transmission means: element 12 & 13, Fig. 1 of which the disclosure implies to be hardware; the implied corresponding hardware structure disclosed is a microwave oscillator and transmission antenna (Para 0046 of the PGPUB)
radio wave receiving means: element 14 & 15, Fig. 1 of which the disclosure implies to be hardware; the implied corresponding hardware structure disclosed is a receiving antenna and electronic circuit for converting signals from the receiving antenna (Para 0050 & 0054 of the PGPUB)
estimation means: element 11, Fig. 1 of which the disclosure implied to be software and hardware to obtain the inputted parameter; the implied corresponding algorithm or hardware structure disclosed is a program to be executed by an information processor such as a general personal computer (Para 0054 of the PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-16 & 18 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinan et al. (U.S. Patent Application 2008/0039718 A1) and further in view of Crozier et al. (U.S. Patent Application 2015/0185298 A1)
Claim 10:  Drinan teaches – 
A biological information estimation device [apparatuses for determining change over time in one or more measured regions of a body] (Figure 2, Element 100) comprising: 
radio wave transmission means for emitting radio waves toward a tissue of a living body [microwave energy] [transmission antennas] (Para 0008-0009 and Figure 3, Element 16, 18 & Pulse Generator)
Examiner’s Note:  Based on the Claim Interpretation above, the radio wave transmission means is a microwave oscillator (pulse generator) and a transmission antenna.
radio wave receiving means for receiving the radio waves which have passed through the tissue, or the radio waves which have been reflected by the tissue [multiple reflected signals 21 may be received by the reception antenna 14 where the multiple reflections may be reflected off of multiple layers of tissue] (Figure 3, Element 12, 14 & ADC and Para 0037); and 
Examiner’s Note:  Based on the Claim Interpretation above, the radio wave receiving means is a receiving antenna and electronic circuit for converting signals from the receiving antenna (filter, amp and ADC).
estimation means for estimating a volume of a liquid contained in the tissue based on an amplitude or phase of the radio waves received by the radio wave receiving means [digital signal processor] (Figure 3, Element 10A & 10B) [can assess any changes in volume in the various layers by measuring the time delay of the received pulses and their amplitude relative to the corresponding parameters during baseline evaluation] (Para 0054-0055)
Examiner’s Note:  Based on the Claim Interpretation above, the radio wave receiving means is a general computer (processor).
Drinan fails to teach estimating a volume of a liquid contained in the tissue based on a specific absorption rate of the tissue specific absorption rate of the tissue.  However, Crozier teaches estimating a volume of a liquid contained in the tissue based on a specific absorption rate of the tissue (Claim 21 and Para 0043-0045) in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drinan to include the equation as taught by Crozier in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011).
Claim 11/10:  Drinan fails to teach SAR. However, Crozier teaches wherein the estimation means computes the volume of the liquid contained in the tissue from the following equation:
                
                    V
                    =
                     
                    
                        
                            M
                        
                        
                            
                                
                                    σ
                                    E
                                
                                
                                    2
                                
                            
                        
                    
                     
                    S
                    A
                    R
                
            
where V is the volume of the liquid contained in the tissue, 
M is a mass of the tissue, 
σ is a conductivity of the tissue, 
E is the amplitude of the radio waves received by the radio wave receiving means, and SAR is the specific absorption rate of the tissue
[                        
                            S
                            A
                            R
                            =
                             
                            
                                
                                    σ
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    ρ
                                
                            
                        
                    ] (Para 0045) in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011)
Examiner’s Note:  Within the equation, 𝜌, refers to mass density.  Mass density can be expressed as M/V and in units of kg/m3.  Thus by replacing 𝜌 with M/V, the equation of Crozier can be rearranged into the claimed equation following known and understood mathematical relationships.  The Examiner contends that the re-arrangement is obviousness.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drinan to include the equation as taught by Crozier in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011).
Claim 12/10:  Drinan teaches wherein the estimation means estimates an amount of change in the volume of the liquid contained in the tissue based on an amount of change in the amplitude or phase of the radio waves received by the radio wave receiving means [can assess any changes in volume in the various layers by measuring the time delay of the received pulses and their amplitude relative to the corresponding parameters during baseline evaluation] (Para 0054-0055), and 
Drinan fails to teach estimating a volume of a liquid contained in the tissue based on a specific absorption rate of the tissue specific absorption rate of the tissue.  However, Crozier teaches based on a specific absorption rate of the tissue (Claim 21 and Para 0043-0045) in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drinan to include the equation as taught by Crozier in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011).
Claim 13/10:  Drinan fails to teach SAR.  Drinan teaches determining change in a volume by comparing the amplitude or signal strength (electrical field strength) (Para 0048, 0022 & 0056 and Figure 1).  However, Crozier teaches wherein the estimation means computes the volume of the liquid contained in the tissue from the following equation:
                
                    V
                    =
                     
                    
                        
                            M
                        
                        
                            
                                
                                    σ
                                    E
                                
                                
                                    2
                                
                            
                        
                    
                     
                    S
                    A
                    R
                
            
where V is the volume of the liquid contained in the tissue, 
M is a mass of the tissue, 
σ is a conductivity of the tissue, 
E is the amplitude of the radio waves received by the radio wave receiving means, and SAR is the specific absorption rate of the tissue
[                        
                            S
                            A
                            R
                            =
                             
                            
                                
                                    σ
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    ρ
                                
                            
                        
                    ] (Para 0045) in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011).  Drinan teaches determining the change and Crozier teaches the SAR equation.  The Examiner contends the combination of the teachings would be expressed as the claimed equation:
                
                    ∆
                    V
                    =
                     
                    
                        
                            M
                        
                        
                            σ
                        
                    
                     
                    S
                    A
                    R
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where ∆V is the amount of change in the volume of the liquid contained in the tissue, 
M is a mass of the tissue, 
σ is a conductivity of the tissue, 
Emax, and Emin are a maximum value and a minimum value, respectively, of the electric field strength of the radio waves received by the radio wave receiving means, and 
SAR is the specific absorption rate of the tissue in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drinan to include the equation as taught by Crozier in order to allow the imaging to work at maximal efficiency while performing safe imaging scans to the patient (Para 0011).
Claim 14/13/10:  Drinan teaches wherein the estimation means estimates the amount of change in the volume of the liquid contained in the tissue based on an increase or a decrease in a drift component [time delay] contained in the amplitude of the radio waves received by the radio wave receiving means, and estimates the volume of the liquid contained in the tissue based on a direct current component remaining after excluding the drift component from the amplitude [can assess any changes in volume in the various layers by measuring the time delay of the received pulses and their amplitude relative to the corresponding parameters during baseline evaluation] (Para 0054-0055).
Claim 15/10:  Drinan teaches wherein the tissue is a heart or a blood vessel, and the liquid contained in the tissue is blood [heart…for changes such as fluid infiltration/local edema] (Para 0078).
Examiner’s Note:  Local edema of the heart would mean a backup of blood flow in the heart.
Claim 16/10:  Drinan teaches wherein the tissue is a lung, and the liquid contained in the tissue is water [Detection of fluid build-up over time associated with…pulmonary edema] [water in the tissues] (Para 0083 & 0060).
Claim 18/10:  Drinan teaches wherein the tissue is an upper limb or a lower limb, and the liquid contained in the tissue is water [ Monitoring…heels, to detect changes in underlying tissue fluid status] [water in the tissues] (Para 0019, 0081 & 0060).

Claim(s) 17 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinan et al. (U.S. Patent Application 2008/0039718 A1) and Crozier et al. (U.S. Patent Application 2015/0185298 A1) and further in view of Stork et al. (DE 102009040198 A1; enclosed herein)
Claim 17/10:  Drinan fails to teach wherein the tissue is a bladder and the liquid is urine.  However, Stork teaches wherein the tissue is a urinary bladder (Para 0016), and the liquid contained in the tissue is urine (Claim 1) in order to monitor the bladder volume of paraplegic people who no longer have a full bladder sensation (Para 0018)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drinan and Crozier to include the bladder and urine as taught by Stork in order to monitor the bladder volume of paraplegic people who no longer have a full bladder sensation (Para 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lagae et al. (U.S. Patent Application 2008/0252293 A1) – Lagae teaches a detection system having a receiver for detecting a material having a magnetic resonance response to illumination by pulses of ultra-wideband (UWB) electromagnetic radiation is disclosed. The receiver comprises a detector for detecting the pulses after they have interacted with the material, and a discriminator arranged to identify in the detected pulses the magnetic resonance response of the material. By scanning an item tagged with a tag having a material having a magnetic resonant response, by illuminating the item with UWB pulses and identifying in detected pulses the magnetic resonance response of the material, items can be located, imaged, or activated. The magnetic resonance response of the tag can cause activation of the tag. The tag can have a magnetic resonance response arranged to provide an identifiable magnetic resonance signature such that different tags can be identified and distinguished by their signatures.

Bergida et al. (W/O 2011141915 A2) – Bergida teaches a system for monitoring at least one biological tissue of a patient during a period of at least 24 hours. The system comprises an implantable intrabody probe and an extrabody probe which propagate an electromagnetic (EM) signal, using an antenna, via at least one tissue therebetween, in a plurality of sessions during a period of at least 24 hours, a processing unit which analyses the EM signal to detect a change in at least one biological parameter of the at least one tissue, and an output unit which outputs the change.

Iskander et al. (U.S. Patent Application 2016/0235331 A1) – Iskander teaches a system and method for monitoring lung water content of a patient. The system may include at least two microwave sensors and a processor. The system may transmit one or more microwave signals into the thorax of a patient using one or more of the microwave sensors. The system may then receive one or more of the microwave signals using one or more of the microwave sensors. The one or more received microwave signals may each have at least one associated frequency component with a magnitude and a phase. The system may analyze the phase of one or more received microwave signals to monitor changes in the lung water content. The system may analyze the magnitude of one or more received microwave signals to determine whether the lung water content is increasing or decreasing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793